Mr. Justice Lawrence delivered the opinion of the Court: The only question presented by this record, is, whether Nancy Mulberry took an estate of inheritance in the realty, under her husband’s will. It is very clear she did not. The will devises the land to her, “ to hold and dispose of the same as she may see proper during her widowhood.” This language clearly limits the extent of her interest. It is like the case of Boyd v. Strahan, 36 Ill. 358, and especially like Bradley v. Westcott, 13 Vesey, 450, cited in that case. Decree affirmed.